Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims1-13 objected to because of the following informalities:  
As to claim 1, it recites “according to the the radio frequency” in lines 10-11. The word “the” is unnecessarily repetitive.
As to claim 13, it recites “the video/audio module module” in line 3. The word “module” is unnecessarily repetitive.   Appropriate correction is required.
As to claims 2-12, they are objected to because of their dependence on an objected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Li, US PGPUB 2019/0289557 in view of Rautio, US PGPUB 2018/0212314.

As to claim 1, Li discloses smart glasses, comprising: a body (e.g. the housing of the terminal in fig. 4);
at least one antenna module disposed on the body ([0095] In the embodiment of the present disclosure, the terminal has one or more antennas, and locations of the antennas are different from each other in the terminal);
a radio frequency module coupled with the antenna module and the radio frequency module is used to receive or transmit a radio frequency signal by the antenna module (e.g. radio frequency antenna unit, fig. 8; wherein the radio frequency antenna unit includes at least one antenna);
a sensing module coupled with the antenna module and the sensing module is used to sense a capacitance value of a parasitic capacitance of the antenna module and generate a corresponding sensing signal ([0073] According to the method and terminal provided in the present disclosure, the transmission power of the antenna in the radio frequency antenna unit may be controlled based on the distance between the human body and the terminal, so that a parasitic capacitance generated when the human body is close to the intelligent terminal does not need to be measured, in other words, no separate SAR reduction sensor module circuit needs to be added, thereby greatly reducing complexity of a hardware design of a radio frequency module); and
a processing module connected with the radio frequency module and the sensing module, wherein the processing module is used to run a corresponding application according to the the radio frequency signal or the sensing signal ([0153] the memory 804 stores an instruction that can be executed by the at least one processor 801, and the instruction is executed by the at least one processor 801, to enable the at least one processor 801 in combination with the radio frequency antenna unit 802 and the radio frequency fingerprint identification circuit 803 to control transmission power of an antenna in the radio frequency antenna unit 802 based on the distance between the human body and the terminal).
Li does not specifically disclose the power transmission control method in a body of smart glasses.
However, in the same endeavor, Rautio discloses a power management arrangement in a body of smart glasses (as shown in fig. 5, the eyeglasses temple 555 includes a PCB 535 with various components, such as a SoC 525 and a PMIC 530, wherein the eyewear includes at least one of eyeglasses, sunglasses, smart glasses, virtual reality display, protective goggles, and sport goggles).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Li to be implemented in Rautio’s smart glasses in order to activate user’s desired function effectively.

As to claim 2, the combination of Li and Rautio discloses the smart glasses of claim 1. The combination further discloses the antenna module comprises a plurality of conductor elements; wherein the plurality of conductor elements are coupled to each other through a first capacitor structure (Rautio, [0039] in example 10, the subject matter of any one or more of Examples 1-9 optionally include wherein the antenna includes a monopole antenna, the monopole antenna including a conductive monopole element extending from the impedance matching component along the lateral rim of the eyewear lens).

As to claim 3, the combination of Li and Rautio discloses the smart glasses of claim 2. The combination further discloses the first capacitor structure is a distributed capacitor structure or a lumped distributed capacitor structure (Li, [0102] the order of magnitude of the change in the distance between the human body and the terminal is far greater than the order of magnitude of the change in the parasitic capacitance, and there are relatively few interference sources).

As to claim 4, the combination of Li and Rautio discloses the smart glasses of claim 1. The combination further discloses the radio frequency module is coupled with the antenna module through a second capacitor structure (Rautio, e.g. the arrangement of the PCB 535 and antenna element 520).

As to claim 5, the combination of Li and Rautio discloses the smart glasses of claim 4. The combination further discloses the second capacitor structure is a distributed capacitor structure or a lumped distributed capacitor structure (Rautio, e.g. the arrangement of the PCB 535 and antenna element 520).


As to claim 7, the combination of Li and Rautio discloses the smart glasses of claim 1. The combination further discloses the processing module is further used to determine a distance between a first object and the antenna module or whether the first object contacts the antenna module according to the sensing signal (Li, [0018] controlling, for each of the N antenna areas, transmission power of an antenna in each antenna area based on the distance between each antenna area and the human body).

As to claim 8, the combination of Li and Rautio discloses the smart glasses of claim 1. The combination further discloses the body further comprises a temple and a rim, which are connected to each other, wherein the antenna module is disposed on the temple or the rim (Rautio, [0030] a first antenna disposed on a lateral rim of the first eyewear lens, the lateral rim proximate the first eyewear hinge).

As to claim 9, the combination of Li and Rautio discloses the smart glasses of claim 1. The combination further discloses a plurality of antenna modules and further comprising: a radio frequency switch connected the radio frequency module with the plurality of antenna modules, and the radio frequency switch is used to connect the radio frequency module to either of the plurality of antenna modules according to strength of the radio frequency signals received or transmitted by the plurality of antenna modules (Rautio, [0018] the components are connected via radio frequency (RF) connector 440 through an impedance matching component 445 to an antenna 420).

As to claim 10, the combination of Li and Rautio discloses the smart glasses of claim 1. The combination further discloses a storage module connected with the processing module, and the storage module is used to store the application (Li, [0071] Based on the same inventive concept, the present disclosure provides a non-volatile computer storage medium. The non-volatile computer storage medium stores a computer executable instruction. The computer executable instruction is used for enabling a computer to perform any one of the foregoing methods for controlling transmission power).

As to claim 11, the combination of Li and Rautio discloses the smart glasses of claim 1. The combination further discloses a power module connected with the processing module, and the power module is used to supply required power to the radio frequency module, the sensing module and the processing module for the operation thereof (Rautio, power management integrated circuit (PMIC) 430, fig. 4).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Rautio as applied to claim 1 above, and further in view of Zhang et al., US Patent 11,016,542 hereinafter referenced as Zhang.


As to claim 6, the combination of Li and Rautio does not specifically discloses the smart glasses of claim 1, wherein the sensing module is coupled with the antenna module through a first inductor.
However, in the same endeavor, Zhang discloses the sensing module is coupled with the antenna module through a first inductor (as shown in fig. 4, the matching circuitry 460 includes inductors and capacitors that transform the antenna impedance (of the touch sensors) to a system impedance (for example, 50 ohm) to minimize return loss at an antenna feed between the radio 110 and the touch sensors 130).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Li and Rautio to further include Zhang’s circuitry with inductor in order to activate desired function effectively.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Rautio as applied to claim 1 above, and further in view of Antunes et al., US PGPUB 2020/0029050 hereinafter referenced as Antunes.

As to claim 12, the combination of Li and Rautio does not specifically disclose the smart glasses of claim 1, further comprising: a microphone module connected with the processing module, and the microphone module is used to convert an external audio signal into a digital audio signal.
However, in the same endeavor, Antunes discloses a microphone module connected with the processing module, and the microphone module is used to convert an external audio signal into a digital audio signal ([0082] an audio system with a microphone (not shown in FIG. 4.), for capturing the user's voice, allowing said user to interact with the smart glasses device via computerized module (B) by giving instructions regarding the recording position, such as starting and stopping the recording mode, turning in and turning off the lightning device that signs the point of view of the camera, and adding voice highlights to the video).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Li and Rautio to further include Antunes’s audio system in order to improve user’s convenience. 

As to claim 13, the combination of Li and Rautio does not specifically disclose the smart glasses of claim 1, further comprising: a video/audio module connected with the processing module, and the application is used to control the video/audio module module to play corresponding video/audio signal.
However, in the same endeavor, Antunes discloses a video/audio module connected with the processing module, and the application is used to control the video/audio module module to play corresponding video/audio signal ([0082] an audio system with a microphone (not shown in FIG. 4.), for capturing the user's voice, allowing said user to interact with the smart glasses device via computerized module (B) by giving instructions regarding the recording position, such as starting and stopping the recording mode, turning in and turning off the lightning device that signs the point of view of the camera, and adding voice highlights to the video).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Li and Rautio to further include Antunes’s audio/video system in order to improve user’s convenience. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
6/4/2022